Citation Nr: 0408012	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-13 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for bilateral hearing loss.  This decision was 
subsequently confirmed in a rating decision by the 
Wilmington, Delaware, RO.  Wilmington now has jurisdiction of 
the folder.

On January 20, 2004, the Board remanded the appellate issue 
to the RO for additional evidentiary development.  The Board 
will vacate that January 20, 2004 Board remand in a separate 
decision to be simultaneously dispatched with the remand 
herein.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of  
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of  
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant  
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat.  
2096, 2099-2100 (2000).  Appellant's claim for service 
connection of bilateral hearing loss was filed in April 2001.  
The Board accordingly applies the VCAA to the instant case.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  

The record reveals that appellant was a U.S. Army 
longshoreman in World War II.  Appellant contends that he 
suffered a hearing loss when an enemy torpedo hit the ship on 
which he was working.  RO denied the claim because there is 
no evidence in the service medical records of any treatment 
for hearing loss, and appellant's separation physical 
examination shows normal hearing.  Only whispered voice 
testing was conducted.  Appellant contends that he was 
treated by many private audiologists subsequent to his 
discharge, but asserts that all such audiologists are dead 
and records are accordingly not available.  There is no VA 
audiological examination of record.

The Board notes that in regard to hearing loss cases, the 
absence of evidence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service service findings to the injury in service, as opposed 
to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The Board is remanding the case to RO for 
further development of these questions, pursuant to the duty-
to-assist provisions of the VCAA.

In this case, it does not appear RO advised the appellant of 
the "combat presumption" cited in 38 U.S.C.A. § 1154, or 
that appellant could obtain and submit lay (buddy) statements 
as evidence of the combat-related acoustic trauma on which 
his claim is based.  

Similarly, it does not appear that RO advised the appellant 
that lay statements are admissible to show when appellant 
began to exhibit symptoms of hearing loss.

Appellant sent the Board a newspaper article dated in 
December 2003 discussing the wartime service of the 206th 
Port Company, his wartime unit.  The article documents that 
the unit was under attack during the Okinawa campaign, and 
that many other members of that unit are still alive and 
presumably available to provide "buddy statements" for the 
development of the claim.  The article also indicates that 
the unit in question was the 206th Port Company, 363rd Port 
Battalion, U.S. Army, and that unit's period of Okinawa 
combat was April 1, 1945 through June 26, 1945.  

The Board notes that RO afforded appellant a VA medical 
examination in May 2002.  That examination did not examine 
appellant's hearing.  There is a statement from the veteran 
that he had a 2001 hearing test at a VA facility.  That  
report should be obtained.  The most recent examiner's note 
states, "I took [appellant] to the C&P clerk so that he 
could pursue his request for hearing evaluation and 
compensation."  However, it does not appear that the hearing 
evaluation was ever conducted, so the VA medical examination  
is incomplete.  Also, the VA medical record shows that 
appellant's private physician is a Doctor Lazar, but it does 
not appear that RO attempted to obtain medical records from 
Dr. Lazar.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The appellant is hereby advised 
that "buddy statements" are 
admissible to show participation in 
a combat action for which a 
disability is being claimed, and he 
is invited to obtain and submit such 
"buddy statements" as verification 
that appellant was involved in a 
combat-related shipboard acoustic 
trauma.  Specifically, anyone 
recalling noting hearing loss should 
be contacted.  Lay statements may 
also be submitted to show continuity 
of hearing loss from separation from 
service.

2.  RO should obtain treatment 
records from Dr. Lazar, appellant's 
private primary care physician, and 
associate those records with the 
file.  If the private medical 
records identify a current or recent 
private audiologist, RO should 
obtain appellant's audiological 
records and associate the records 
with the file.  The appellant's 
assistance should be requested as 
needed.  The RO should also obtain 
the VA audiometric examination that 
has been referred to.  As needed the 
appellant's assistance in 
identifying the location should be 
requested.

3.  The RO should afford appellant a 
VA audiological examination to 
determine whether the etiology of 
appellant's hearing loss can be 
medically ascertained.  An ear, 
nose, and throat examination should 
also be conducted as  needed.  All 
indicated tests should be 
accomplished and all clinical 
findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review 
prior to the examination.  After 
reviewing the record and examining 
the appellant, it should be 
determined if the appellant has 
hearing disability for VA purposes, 
and if so, the etiology should be 
determined if possible.  
Specifically, if hearing loss is 
found, it should be indicated, if 
possible, whether it is the type of 
hearing loss that would reasonably 
be attributable to acoustic trauma 
many years ago, or whether it is due 
to some other cause.  If hearing 
loss is not found, that too should 
be noted.

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  Then 
the case should be returned to the Board, if in order.  The 
appellant need take no action until notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



